 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION
THEREOF.  NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM
REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED.
 

Series A-2 Warrant No.: ___  Number of Shares:  ____________ Date of
Issuance:  ____________, 2011 (subject to adjustment)

 

--------------------------------------------------------------------------------

FIRST CHINA PHARMACEUTICAL GROUP, INC.
A NEVADA CORPORATION

--------------------------------------------------------------------------------



Series A-2 Warrant


First China Pharmaceutical Group, Inc., a Nevada corporation (the “Company”),
for value received, hereby certifies that _______________________ (the “Initial
Holder”), or its registered assigns (the Initial Holder or such registered
assigns shall be referred to as the “Registered Holder”), is entitled, subject
to the terms set forth below, to purchase from the Company at any time on or
after the Exercise Date and on or before the Expiration Date (as hereinafter
defined), in whole or in part, _________________ (________) shares (as adjusted
from time to time pursuant to the provisions of this Warrant) of the Company’s
common stock, $0.001 par value per share (“Common Stock”), at a purchase price
of $2.00 per share.  The shares purchasable upon exercise of this Warrant and
the purchase price per share, as adjusted from time to time pursuant to the
provisions of this Warrant, are sometimes hereinafter referred to as the
“Warrant Stock” and the “Purchase Price,” respectively.  “Exercise Date” means
any date subsequent to the issuance date hereof and prior to the Expiration Date
on which the Registered Holder elects by written notice to the Company for this
Warrant to become exercisable.
 
This Warrant is issued pursuant to (i) that Confidential Private Placement
Memorandum, dated as of March 24, 2011, and (ii) that certain Securities
Purchase Agreement, dated as of March ___, 2011, by and among each of the
“Parties” named therein.
 
1.           Exercise.
 
(a)           Manner of Exercise.  This Warrant may be exercised by the
Registered Holder, in whole or in part, by surrendering this Warrant, with the
purchase/exercise form appended hereto as Exhibit A duly executed by such
Registered Holder or by such Registered Holder’s duly authorized attorney, at
the principal office of the Company, or at such other office or agency as the
Company may designate in writing, accompanied by payment in full of the Purchase
Price payable in respect of the number of shares of Warrant Stock purchased upon
such exercise.  Subject to a Cashless Exercise as set forth in Section 1(b), the
Purchase Price may be paid by cash, check, or wire transfer  in immediately
available funds, or where permitted by law and provided that a public market for
the Common Stock exists, through a “same day sale” commitment from the
Registered Holder and a broker-dealer that is a member of the Financial Industry
Regulatory Authority of Securities Dealers (a “FINRA Dealer”), whereby the
Registered Holder irrevocably elects to exercise this Warrant and to sell a
portion of the Warrant Stock so purchased to pay for the Purchase Price directly
to the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Cashless Exercise.  The Registered Holder may, in its sole
discretion, exercise this Warrant at any time prior to registration of the
Warrant Stock under the Securities Act of 1933, as amended (the “Securities
Act”) (after which time such right of exercise as set forth in this Section 1(b)
shall terminate; provided, however, if the Company’s registration statement
lapses with respect to the Warrant Stock and is no longer in effect, such right
of exercise as set forth in this Section 1(b) shall be renewed), in whole or in
part and, in lieu of making the cash payment otherwise contemplated to be made
to the Company upon such exercise in payment of the Purchase Price as set forth
in Section 1(a) above, elect instead to receive upon such exercise the “Net
Number” of shares of the Company’s Common Stock determined according to the
following formula (a “Cashless Exercise”):
 

Net Number = (A x B) - (A x C)     B

 
For purposes of the foregoing formula:
 
A= the total number of shares with respect to which this Warrant is then being
exercised.
 
B= the closing sale price of the Common Stock on the trading day immediately
preceding the date of the Exercise Notice.
 
C= the Purchase Price then in effect for the applicable Warrant Stock at the
time of such exercise.
 
(c)           Effective Time of Exercise.  Each exercise of this Warrant shall
be deemed to have been effected immediately prior to the close of business on
the day on which this Warrant shall have been surrendered to the Company as
provided in Section 1(a) above.  At such time, the person or persons in whose
name or names any certificates for Warrant Stock shall be issuable upon such
exercise as provided in Section 1(d) below shall be deemed to have become the
holder or holders of record of the Warrant Stock represented by such
certificates.
 
(d)           Delivery to Holder.  As soon as practicable after the exercise of
this Warrant, in whole or in part, and in any event within five (5) days
thereafter, the Company at its expense will cause to be issued in the name of,
and delivered to, the Registered Holder, or as such Holder (upon payment by such
Holder of any applicable transfer taxes) may direct:
 
(i)           a certificate or certificates for the number of shares of Warrant
Stock to which such Registered Holder shall be entitled, and
 
(ii)           in case such exercise is in part only, a new warrant or warrants
(dated the date hereof) of like tenor, calling in the aggregate on the face or
faces thereof for the number of shares of Warrant Stock equal (without giving
effect to any adjustment therein) to the number of such shares called for on the
face of this Warrant minus the number of such shares purchased by the Registered
Holder upon such exercise as provided in Section 1(a) or Section 1(b) above.
 
In the event the Company fails to deliver a certificate for the number of shares
of Warrant Stock to which such Registered Holder is entitled within five (5)
days after the exercise of this Warrant, the Registered Holder shall be entitled
to a penalty equaling one percent (1%) of the number of Warrant Stock issuable
in accordance with the exercise of the Warrant for each fifteen (15) day period
commencing after such five (5) day period.  It is expressly understood that the
foregoing penalty provision is in addition to, and not to the exclusion of, any
and all remedies available to the Registered Holder as set forth herein and in
that certain Securities Purchase Agreement dated March  ___, 2011.
 
(e)           Callable Provision.  If the VWAP for each of ten (10) consecutive
business days (the “Measurement Period”), exceeds $4.00 per share (subject to
adjustment for forward and reverse stock splits, recapitalizations, stock
dividends and the like after the date of issuance of this Warrant), then the
Company may, within one (1) business day of the end of such Measurement Period,
call for cancellation of up to 100% of all or any portion of this Warrant for
which a Purchase/Exercise Form has not yet been delivered (such right, a
“Call”).  To exercise this right, the Company must deliver to the Registered
Holder an irrevocable written notice (a “Call Notice”), indicating therein the
unexercised portion of this Warrant to which such notice applies.  In the event
a Purchase/Exercise Form for any portion of this Warrant subject to such Call
Notice shall not have been received by the Company within five (5) business days
after the date the Call Notice is received by the Registered Holder, then the
Warrant shall be forfeited in its entirety without payment or consideration to
the Registered Holder and shall automatically terminate without any further
action by either party.  It is expressly agreed and acknowledged that the
Company’s Call rights as set forth in this Section 1(e) are exercisable
contingent upon the effective registration of the Warrant Stock under the
Securities Act, or are otherwise resellable without limitation in accordance
with the safe harbor provisions of Rule 144, at all times commencing the date of
the Call Notice through the date set for Call.
 
 
2

--------------------------------------------------------------------------------

 
 
For the purposes of this Section 1(e), “VWAP” means, for any date, the price
determined by the first of the following clauses that applies, provided,
however, that the minimum average trading volume during the Measurement Period
is at least 300,000 shares per day (as may be adjusted for stock splits) (the
“Volume Requirement”): (i) if the Common Stock is then listed or quoted on a
U.S. securities exchange, the daily volume weighted average price of the Common
Stock for such date (or the nearest preceding date) on said exchange on which
the Common Stock is then listed or quoted, (ii) if the OTC Bulletin Board is not
a trading market, the volume weighted average price of the Common Stock for such
date (or the nearest preceding date) on the OTC Bulletin Board, (iii) if the
Common Stock is not then listed or quoted for trading on the OTC Bulletin Board
and if prices for the Common Stock are then reported in the “Pink Sheets”
published by Pink OTC Markets, Inc. (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported, or (iv) in all other cases, the fair
market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Registered Holder reasonably acceptable
to the Company, the fees and expenses of which shall be paid by the Registered
Holder.  It is expressly understood that the Call rights afforded to the Company
pursuant to this Section 1(e) may not be exercised unless and until the Volume
Requirement is satisfied during the Measurement Period, absent consent of each
of the Company and Sandgrain Securities, Inc.
 
2.           Adjustments.
 
(a)           Stock Splits and Dividends.  If outstanding shares of the
Company’s Common Stock shall be subdivided into a greater number of shares or a
dividend in Common Stock shall be paid in respect of Common Stock, then the
Purchase Price in effect immediately prior to such subdivision or at the record
date of such dividend shall simultaneously with the effectiveness of such
subdivision or immediately after the record date of such dividend be
proportionately reduced.  If outstanding shares of Common Stock shall be
combined into a smaller number of shares, then the Purchase Price in effect
immediately prior to such combination shall, simultaneously with the
effectiveness of such combination, be proportionately increased.  When any
adjustment is required to be made in the Purchase Price, the number of shares of
Warrant Stock purchasable upon the exercise of this Warrant shall be changed to
the number determined by dividing (i) an amount equal to the number of shares
issuable upon the exercise of this Warrant immediately prior to such adjustment,
multiplied by the Purchase Price in effect immediately prior to such adjustment,
by (ii) the Purchase Price in effect immediately after such adjustment.
 
(b)           Reclassification, Etc.  In case of any reclassification or change
of the outstanding securities of the Company or of any reorganization of the
Company (or any other corporation the stock or securities of which are at the
time receivable upon the exercise of this Warrant) or any similar corporate
reorganization on or after the date hereof, then and in each such case the
holder of this Warrant, upon the exercise hereof at any time after the
consummation of such reclassification, change, reorganization, merger or
conveyance, shall be entitled to receive, in lieu of the stock or other
securities and property receivable upon the exercise hereof prior to such
consummation, the stock or other securities or property to which such holder
would have been entitled upon such consummation if such holder had exercised
this Warrant immediately prior thereto, all subject to further adjustment as
provided in Section 2(a); and in each such case, the terms of this Section 2
shall be applicable to the shares of stock or other securities properly
receivable upon the exercise of this Warrant after such consummation.
 
(c)           Subsequent Equity Sales.  If the Company at any time while this
Warrant is outstanding, shall sell or grant any option to purchase, or sell or
grant any right to reprice, or otherwise dispose of or issue (or announce any
offer, sale, grant or any option to purchase or other disposition) any Common
Stock or any security convertible into or exchangeable or exercisable for shares
of Common Stock (“Common Stock Equivalents”), at an effective price per share
less than the Purchase Price (such lower price, the “Base Share Price” and such
issuances collectively, a “Dilutive Issuance”) (if the holder of the Common
Stock or Common Stock Equivalents so issued shall at any time, whether by
operation of purchase price adjustments, reset provisions, floating conversion,
exercise or exchange prices or otherwise, or due to warrants, options or rights
per share which are issued in connection with such issuance, be entitled to
receive shares of Common Stock at an effective price per share which is less
than the Purchase Price, such issuance shall be deemed to have occurred for less
than the Purchase Price on such date of the Dilutive Issuance), then the
Purchase Price shall be reduced to a price equal to the Base Share Price.  Such
adjustment shall be made whenever such Common Stock or Common Stock Equivalents
are issued.
 
 
3

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, no adjustments shall be made, paid or issued
under this Section 2(c) in respect to: (i) Common Stock or Common Stock
Equivalents issued in connection with that certain Securities Purchase Agreement
dated March ___, 2011, (ii) the Company’s issuance of Common Stock or Common
Stock Equivalents upon the exercise or conversion of options, warrants or
convertible notes or other securities, outstanding on the date hereof,  (iii)
Common Stock or Common Stock Equivalents as granted to officers, directors or
employees and other service providers in connection with any existing board
approved stock option, incentive or similar plan or any stock option, incentive
or similar plan approved by the Board of Directors of the Company, including the
exercise of the same, and (iv) the issuance of securities as full or partial
consideration in connection with a merger, asset acquisition or reorganization
(other than a mere reincorporation transaction) approved by the Board of
Directors of the Company; provided, however, that the aggregate issuances from
time to time pursuant to subsections (ii) and (iii) shall not exceed 6,000,000
shares of Common Stock.
 
(d)           Adjustment Certificate.  When any adjustment is required to be
made in the Warrant Stock or the Purchase Price pursuant to this Section 2, the
Company shall promptly mail to the Registered Holder a certificate setting forth
(i) a brief statement of the facts requiring such adjustment, (ii) the Purchase
Price after such adjustment and (iii) the kind and amount of stock or other
securities or property into which this Warrant shall be exercisable after such
adjustment.
 
3.           Transfers.
 
(a)           Unregistered Security.  Each holder of this Warrant acknowledges
that this Warrant and the Warrant Stock have not been registered under the
Securities Act, and agrees not to sell, pledge, distribute, offer for sale,
transfer or otherwise dispose of this Warrant or any Warrant Stock issued upon
its exercise in the absence of (i) an effective registration statement under the
Act as to this Warrant or such Warrant Stock and registration or qualification
of this Warrant or such Warrant Stock under any applicable U.S. federal or state
securities law then in effect or (ii) an opinion of counsel, reasonably
satisfactory to the Company, that such registration or qualification is not
required.  Each certificate or other instrument for Warrant Stock issued upon
the exercise of this Warrant shall bear a legend substantially to the foregoing
effect.
 
(b)           Transferability.  Subject to the provisions of Section 3(a)
hereof, this Warrant and all rights hereunder are transferable, in whole or in
part, upon surrender of the Warrant with a properly executed assignment (in the
form of Exhibit B hereto) at the principal office of the Company.
 
(c)           Warrant Register.  The Company will maintain a register containing
the names and addresses of the Registered Holders of this Warrant.  Until any
transfer of this Warrant is made in the warrant register, the Company may treat
the Registered Holder of this Warrant as the absolute owner hereof for all
purposes; provided, however, that if this Warrant is properly assigned in blank,
the Company may (but shall not be required to) treat the bearer hereof as the
absolute owner hereof for all purposes, notwithstanding any notice to the
contrary.  Any Registered Holder may change such Registered Holder’s address as
shown on the warrant register by written notice to the Company requesting such
change.
 
4.           No Impairment.  The Company will not, by amendment of its charter
or through reorganization, consolidation, merger, dissolution, sale of assets or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms of this Warrant, but will (subject to Section 13 below) at
all times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of the holder of this Warrant against impairment.
 
5.           Termination.  Subject to early forfeiture and termination as
provided for in Section 1(e), this Warrant (and the right to purchase securities
upon exercise hereof) shall terminate four (4) years from the date of issuance
of this Warrant (the “Expiration Date”).
 
 
4

--------------------------------------------------------------------------------

 
 
6.           Notices of Certain Transactions.  In case:
 
(a)           the Company shall take a record of the holders of its Common Stock
(or other stock or securities at the time deliverable upon the exercise of this
Warrant) for the purpose of entitling or enabling them to receive any dividend
or other distribution, or to receive any right to subscribe for or purchase any
shares of stock of any class or any other securities, or to receive any other
right, to subscribe for or purchase any shares of stock of any class or any
other securities, or to receive any other right, or
 
(b)           of any reclassification of the capital stock of the Company, or
 
(c)           of the voluntary or involuntary dissolution, liquidation or
winding-up of the Company ((a), (b) and (c) of this Section 6 being referred to
herein as a “Liquidation Event”),
 
then, and in each such case, the Company will mail or cause to be mailed to the
Registered Holder of this Warrant a notice specifying, as the case may be,
(i) the date on which a record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, or (ii) the effective date on which such
reclassification, dissolution, liquidation or winding-up is to take place, and
the time, if any is to be fixed, as of which the holders of record of Common
Stock (or such other stock or securities at the time deliverable upon such
reclassification, dissolution, liquidation or winding-up) are to be
determined.  Such notice shall be mailed at least ten (10) days prior to the
record date or effective date for the event specified in such notice.
 
7.           Reservation of Stock.  The Company will at all times reserve and
keep available out of its authorized but unissued stock, solely for the issuance
and delivery upon the exercise of this Warrant and other similar Warrants, such
number of its duly authorized shares of Common Stock as from time to time shall
be issuable upon the exercise of this Warrant and other similar Warrants. All of
the shares of Common Stock issuable upon exercise of this Warrant and other
similar Warrants, when issued and delivered in accordance with the terms hereof
and thereof, will be duly authorized, validly issued, fully paid and
non-assessable, subject to no lien or other encumbrance other than restrictions
on transfer arising under applicable securities laws and restrictions imposed by
Section 3 hereof.
 
8.           Exchange of Warrants.  Upon the surrender by the Registered Holder
of any Warrant or Warrants, properly endorsed, to the Company at the principal
office of the Company, the Company will, subject to the provisions of Section 3
hereof, issue and deliver to or upon the order of such Holder, at the Company’s
expense, a new Warrant or Warrants of like tenor, in the name of such Registered
Holder or as such Registered Holder (upon payment by such Registered Holder of
any applicable transfer taxes) may direct, calling in the aggregate on the face
or faces thereof for the number of shares of Common Stock called for on the face
or faces of the Warrant or Warrants so surrendered.
 
9.           Replacement of Warrants.  Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and (in the case of loss, theft or destruction) upon delivery of an
indemnity agreement (with surety if reasonably required) in an amount reasonably
satisfactory to the Company, or (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will issue, in lieu thereof, a new
Warrant of like tenor.
 
10.           Notices.  Any notice required or permitted by this Warrant shall
be in writing and shall be deemed sufficient upon receipt, when delivered
personally or by courier, overnight delivery service or confirmed facsimile, or
forty-eight (48) hours after being deposited in the regular mail as certified or
registered mail (airmail if sent internationally) with postage prepaid,
addressed (a) if to the Registered Holder, to the address of the Registered
Holder most recently furnished in writing to the Company and (b) if to the
Company, to the address set forth below or subsequently modified by written
notice to the Registered Holder.
 
11.           No Rights as Stockholder.  Until the exercise of this Warrant, the
Registered Holder of this Warrant shall not have or exercise any rights by
virtue hereof as a stockholder of the Company.
 
 
5

--------------------------------------------------------------------------------

 
 
12.           Representations of Registered Holder.  The Registered Holder
hereby represents and acknowledges to the Company that:
 
(a)           this Warrant and the Warrant Stock will be “restricted securities”
as such term is used in the rules and regulations under the Securities Act and
that such securities have not been and will not be registered under the
Securities Act or any state securities law, and that such securities must be
held indefinitely unless registration is effected (it being acknowledged and
agreed by the Company that the Warrant Stock constitutes “Registrable
Securities”) or transfer can be made pursuant to appropriate exemptions;
 
(b)           the Registered Holder has read, and fully understands, the terms
of this Warrant set forth on its face and the attachments hereto, including the
restrictions on transfer contained herein;
 
(c)           the Registered Holder is purchasing for investment for its own
account and not with a view to or for sale in connection with any distribution
of this Warrant and the Warrant Stock and it has no intention of selling such
securities in a public distribution in violation of the federal securities laws
or any applicable state securities laws; provided that nothing contained herein
will prevent the Registered Holder from transferring such securities in
compliance with the terms of this Warrant and the applicable federal and state
securities laws; and
 
(d)           the Company may affix the following legend (in addition to any
other legend(s), if any, required by applicable state corporate and/or
securities laws) to certificates for shares issued upon exercise of this
Warrant:
 
“These securities have not been registered under the Securities Act of 1933, as
amended.  They may not be sold, offered for sale, pledged or hypothecated in the
absence of a registration statement in effect with respect to the securities
under such Act or an opinion of counsel satisfactory to the Company that such
registration is not required or unless sold pursuant to Rule 144 of such Act.”
 
13.           No Fractional Shares.  No fractional shares will be issued in
connection with any exercise hereunder.  In lieu of any fractional shares which
would otherwise be issuable, the Company shall pay cash equal to the product of
such fraction multiplied by the fair market value of one such share on the date
of exercise, as determined in good faith by the Company’s Board of Directors.
 
14.           Amendment or Waiver.  Any term of this Warrant may be amended or
waived upon written consent of the Company and the holder of this Warrant.
 
15.           Headings.  The headings in this Warrant are for purposes of
reference only and shall not limit or otherwise affect the meaning of any
provision of this Warrant.
 
16.           Governing Law.  This Warrant shall be governed, construed and
interpreted in accordance with the laws of the State of New York, without giving
effect to principles of conflicts of law.
 
[Remainder of Page Intentionally Left Blank]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed and
delivered by its authorized officer as of the date first above written.
 

        FIRST CHINA PHARMACEUTICAL GROUP, INC.,
a Nevada corporation                
 
Signed:
      By: Zhen Jiang Wang   Title: Chief Executive Officer        
Address:
NUMBER 504, WEST REN MIN ROAD,
   
KUNMING CITY, YUNNAN PROVINCE
   
PEOPLE’S REPUBLIC OF CHINA
   
650000
        Phone No.:
852-2138-1668

 
 
[SIGNATURE PAGE TO FIRST CHINA PHARMACEUTICAL GROUP, INC. SERIES A-2 WARRANT]

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
PURCHASE/EXERCISE FORM
 

To:   FIRST CHINA PHARMACEUTICAL GROUP, INC. Dated: _________

 
The undersigned holder, pursuant to the provisions set forth in the attached
Series A-2 Warrant No. ___, hereby exercises the right to purchase
_________________ shares of Common Stock covered by such Warrant.  Capitalized
terms used herein and not otherwise defined shall have the respective meanings
set forth in the Warrant.
 
1.           Form of Purchase Price.  The undersigned holder intends that
payment of the Purchase Price shall be made as:
 
 
_______
a “Cash Exercise” with respect to _________________ Warrant Stock; and/or

 
 
_______
a  “Cashless Exercise” with respect to _______________ Warrant Stock.

 
2.           Payment of Purchase Price.  In the event that the Holder has
elected a Cash Exercise with respect to some or all of the Warrant Stock to be
issued pursuant hereto, the Holder shall pay the aggregate Purchase Price in the
sum of $___________________ to the Company in accordance with the terms of the
Warrant.
 
The undersigned acknowledges that it has reviewed the representations and
warranties contained in Section 12 of the Warrant and by its signature below
hereby makes such representations and warranties to the Company.
 
The undersigned further acknowledges that it has reviewed that certain
Confidential Private Placement Memorandum, dated as of March 24, 2011, among the
Company and certain holders of the Company’s securities (as amended from time to
time) and agrees to be bound by such provisions.
 

             
 
Signature:
              Name (print):                  Title (if applic.)                
Company (if applic.):               

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
ASSIGNMENT FORM
 
FOR VALUE RECEIVED, _________________________________________ hereby sells,
assigns and transfers all of the rights of the undersigned under the attached
Series A-2 Warrant No. ___ with respect to the number of shares of Common Stock
covered thereby set forth below, to:
 
Name of Assignee
 
Address/Fax Number
 
No. of Shares
                                                                     

 
 

            Dated:
 
  Signature: 
 
   
 
   
 
   
 
   
 
                    Witness:    

 
 
 

--------------------------------------------------------------------------------

 
 